DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirkenseer (EP 3,050,419).
Regarding claim 1, Pirkenseer discloses (Fig. 4-6c) a seed guide for a seed tube, the seed guide comprising: a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70); and 5an introduction portion (area including 70 and below in Fig. 6c) that comprises at least one protrusion having first and second ends, the protrusion is angled from a side of the introduction portion toward the center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion being further from the relief portion than the first end.
Regarding claim 2, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and extends 10arcuately along a path that is substantially parallel to a path of a flight of seed passing the relief portion in operation of the seed tube.
Regarding claim 3, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) is angled with respect to a direction of travel of the seed such that the protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 4, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) angles down from the first end of the protrusion and the side of the introduction portion to the second end of the protrusion and the center of the introduction portion.
Regarding claim 5, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 7, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50°.
Regarding claim 8, Pirkenseer further discloses (Fig. 6a) that the protrusion (at least the edge of 70) has an arcuate shape.
Regarding claim 9, Pirkenseer further discloses (Fig. 6b) that the introduction portion further comprises a ramp (curved meter housing, or top portion of tube 26 ramping to the bottom portion) that is disposed after the protrusion in the direction of travel of the seed to guide seed into a flight gap of the seed tube.
Regarding claim 10, Pirkenseer discloses (Fig. 4-6c) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70); and 30an introduction portion (area including 70 and below in Fig. 6c) formed adjacent to the relief portion, the 
Regarding claim 12, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and disposed 5radially farther from a conveyor (bottom portion of tube 26) than the introduction portion in operation of the seed conveyor assembly.

Claims 10-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (U.S. 5,522,328).
Regarding claim 10, Long discloses (Fig. 2) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (converging portion of 64 at end 61); and 30an introduction portion (portion of 64 containing 65, 68) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (one of the 65’s) having first and second ends, the first protrusion is angled from a first side of the introduction portion toward the center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion.
Regarding claim 11, Long further discloses (Fig. 2) a second protrusion (another one of the 65’s) having first and second ends, the second protrusion is angled from a second side of the introduction portion toward the center of the introduction portion with the second end of the second protrusion proximate the center of the introduction portion.
Regarding claim 13, Long further discloses (Fig. 2) that the first and second protrusion (65) are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 14, Long further discloses (Fig. 2) that the first protrusion (65) angles down from the first side of the introduction portion to the center of the introduction portion the second protrusion (65) angles down from the second side of the introduction portion to the center of the introduction portion.
Regarding claim 15, Long further discloses (Fig. 2) that each protrusion (65) has a protrusion angle formed 15between a transverse line and the protrusion that is approximately 30° to 60°.
Regarding claim 16, Long further discloses (Fig. 2) that each protrusion has a protrusion angle formed between a transverse line and the protrusion that is approximately 40° to 50°.
Regarding claim 17, Long further discloses (Fig. 2) that the introduction portion further comprises a ramp (68) that is disposed after the first and second protrusions in the direction of travel of the seed to 20guide seed into a flight gap of the seed conveyor assembly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pirkenseer in view of Wendte (U.S. 9,043,950).
Regarding claim 18, Pirkenseer discloses (Fig. 4-6c) a seed conveyor assembly to deliver seed to a planting surface, comprising: a conveyor (26) configured to convey seed from an upper end to a lower end of the seed conveyor assembly; and 25a seed guide having a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70) and an introduction portion (area including 70 and below in Fig. 6c) to translate seed in a direction toward the conveyor, the introduction portion comprises at least one protrusion (70) having first and second ends, the protrusion is angled from a side of the introduction portion toward the center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion being further from the relief portion than the first end.  Pirkenseer also discloses that the conveyor (26) is for the discharge of grains into a seed furrow (claim 1, lines 19-20).
Pirkenseer does not disclose releasing the seed with a rearward velocity.  Wendte teaches (Fig. 3) a conveyor (100) configured to convey seed from an upper end to a lower end (106) of the seed conveyor assembly and release the seed with a rearward velocity relative to the seed conveyor assembly (Col. 5, lines 48-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the rearward curve of Wendte’s conveyor in the conveyor of Pirkenseer.  Doing so would prevent the conveyor outlet from clogging with soil, and reduce the impact of the seed on the ground by reducing its downward and forward velocity.
Regarding claim 19, in the combination above, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) is angled with respect to a direction of travel of the seed such that the protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 20, in the combination above, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) angles down from 35the side of the introduction portion to the center of the introduction portion.
Regarding claim 21, in the combination above, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.

Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding Pirkenseer (EP 3,050,419), Applicant argues that inlet slope 70 (as translated by Patentscope IP Portal) is a flat structure not having a protrusion.  However, inlet slope 70 itself is reasonably interpreted to be a protrusion.  Inlet slope 70 protrudes from a wall of the relief portion toward the center of the relief portion, constricting the upstream relief portion into the downstream introduction portion.  Applicant further argues that inlet slope 70 is part of the airflow and does not guide seeds.  Applicant is reminded that claims are read in light of the specification, but limitations from the specification are not read into the claims.  There is no limitation in the claims structurally relating the protrusion to seeds, and thus anticipation by Pirkenseer of the structure recited in the claims is not precluded.
Regarding Applicant’s arguments regarding Long (U.S. 5,522,328), Applicant argues that Long does not disclose a seed guide.  Seed tube 26 may be reasonably considered to be a seed guide, and a prior art reference need not use the specific terminology recited in the claims.  Applicant further argues that since the tongs 65 are for mounting a plastic seed tube to the to the inlet portion 61 of the seed tube 26, the second ends cannot be disposed near the center of an introduction portion.  Applicant cites a plastic seed tube inserted into seed tube 26 in one specific manner not disclosed by Long, without regard for how a plastic seed tube may otherwise by mounted to the seed tube 26.  As Long does not disclose how a plastic tube should be mounted to the seed tube 26, one having ordinary skill in the art would be able to contemplate any number of ways that a plastic seed tube may be mounted to seed tube 26.  Furthermore, even in the mounting structure cited by Applicant, it would have been obvious to one having ordinary skill in the art to provide holes in the plastic tube through which the tongs may extend.  Furthermore, even if the plastic tube necessarily separated the tongs from the center of the introduction portion, this would not mean that the second ends may not be reasonably considered to be proximate the center of the introduction portion.  Since the tongs 65 extend from the outer boundary of the introduction portion toward the center of the introduction portion, they may be reasonably interpreted to be proximate the center of the introduction portion, regardless of any intended use or further component mounting.
Regarding Applicant’s arguments regarding the combination of Pirkenseer with Wendte (U.S. 9,043,950), Applicant argues that when a proposed combination does not provide for all of the claimed elements, there is no motivation to combine.  As described above, Pirkenseer does, in fact, disclose a relief portion and a protrusion, and so the proposed combination does provide for all of the claimed elements.  Furthermore, a combination of the teachings of prior art as well as its motivation may be evident regardless of the instant claims.  The combinations described herein are made based on what would be known by or obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, and therefore the claimed invention itself may not be relied upon in order to make the combinations.  As described, one would be motivated to make the cited combination because doing so would prevent a conveyor outlet from clogging with soil and reduce the impact of seed on the ground by reducing downward and forward velocity.  One having ordinary skill in the art would readily recognize this advantage regardless of the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671